Exhibit 10.2

 

 

FIRST AMENDED AND RESTATED

REGISTRATION RIGHTS AGREEMENT

OF

OCH-ZIFF CAPITAL MANAGEMENT GROUP LLC

Dated as of August 1, 2012

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE I

DEFINITIONS AND OTHER MATTERS

  

  

Section 1.1

 

Definitions

     1   

Section 1.2

 

Definitions Generally

     6    ARTICLE II    REGISTRATION RIGHTS   

Section 2.1

 

Exchange Registration

     6   

Section 2.2

 

Demand Registration

     7   

Section 2.3

 

Shelf Registration

     8   

Section 2.4

 

Suspension of Use of Registration Statement

     9   

Section 2.5

 

Piggyback Registration

     10   

Section 2.6

 

Lock-Up Agreements

     12   

Section 2.7

 

Registration Procedures

     12   

Section 2.8

 

Indemnification by the Company

     15   

Section 2.9

 

Indemnification by Registering Covered Persons

     16   

Section 2.10

 

Conduct of Indemnification Proceedings

     16   

Section 2.11

 

Contribution

     17   

Section 2.12

 

Participation in Underwritten Public Offering

     18   

Section 2.13

 

Other Indemnification

     18   

Section 2.14

 

Cooperation by the Company

     18   

Section 2.15

 

Parties in Interest

     18   

Section 2.16

 

Acknowledgement Regarding the Company

     18   

Section 2.17

 

Mergers, Recapitalizations, Exchanges or Other Transactions Affecting
Registrable Securities

     18    ARTICLE III    MISCELLANEOUS   

Section 3.1

 

Term of the Agreement; Termination of Certain Provisions

     19   

Section 3.2

 

Amendments; Waiver

     19   

Section 3.3

 

Governing Law

     20   

Section 3.4

 

Submission to Jurisdiction; Waiver of Jury Trial

     20   

Section 3.5

 

Notices

     20   

Section 3.6

 

Severability

     21   

Section 3.7

 

Specific Performance

     21   

Section 3.8

 

Assignment; Successors

     21   

Section 3.9

 

No Third-Party Rights

     21   

Section 3.10

 

Section Headings

     22   

Section 3.11

 

Execution in Counterparts

     22   

 

i



--------------------------------------------------------------------------------

Appendix A    Covered Persons Appendix B    Covered Person Questionnaire

 

ii



--------------------------------------------------------------------------------

FIRST AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

This FIRST AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (as may be amended
from time to time pursuant to the provisions hereof, including the appendixes
attached hereto, this “Agreement”), is made and entered into as of August 1,
2012, by and among Och-Ziff Capital Management Group LLC, a Delaware limited
liability company (the “Company”), and the Covered Persons (defined below) from
time to time party hereto.

WHEREAS, the Covered Persons are holders of Och-Ziff Operating Group A Units
(defined below), which, subject to certain restrictions and requirements, are
exchangeable at the option of the holder thereof with the Och-Ziff Operating
Group (defined below), pursuant to the Exchange Agreement (defined below) for
Class A Shares (defined below) or, at the option of the Och-Ziff Operating
Group, the cash equivalent thereof;

WHEREAS, this Agreement amends and restates the Registration Rights Agreement
among the parties hereto dated as of November 19, 2007 (the “Prior Agreement”);

WHEREAS, pursuant to the Prior Agreement, the Company provided the Covered
Persons with registration rights with respect to Class A Shares that may be
delivered in exchange for their Och-Ziff Operating Group A Units and any other
Class A Shares they may otherwise hold from time to time; and

WHEREAS, the parties hereto desire to amend and restate the Prior Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements,
covenants and provisions herein contained, the parties hereto agree to amend and
restate the Prior Agreement in its entirety as follows:

ARTICLE I

DEFINITIONS AND OTHER MATTERS

Section 1.1 Definitions. Capitalized terms used in this Agreement without other
definition shall, unless expressly stated otherwise, have the meanings specified
in this Section 1.1:

“Affiliate” means any other person that directly, or indirectly through one or
more intermediaries, controls, is controlled by or is under common control of
such first person and “control” for these purposes means the direct or indirect
power to direct or cause the direction of the management and policies of another
person, whether by operation of law or regulation, through ownership of
securities, as trustee or executor or in any other manner.

“Agreement” has the meaning ascribed to such term in the Recitals.

“Beneficial owner” has the meaning set forth in Rule 13d-3 under the Exchange
Act.

“Board” means the Board of Directors of the Company.



--------------------------------------------------------------------------------

“Chairman” shall mean the Chairman of the Demand Committee, who shall be the
Chairman of the Partner Management Committee as determined pursuant to the
applicable Och-Ziff Operating Group Agreements. Initially, Daniel Och shall
serve as Chairman.

“Class A Shares” means Class A shares representing limited liability company
interests in the Company.

“Company” has the meaning ascribed to such term in the Recitals.

“Covered Person” means those persons from time to time listed on Appendix A
hereto, and all persons who may become parties to this Agreement and whose name
is required to be listed on Appendix A hereto, in each case in accordance with
the terms hereof.

“Covered Och-Ziff Operating Group A Units” means, with respect to a Covered
Person, such Covered Person’s Och-Ziff Operating Group A Units.

“Demand Committee” shall mean a committee consisting of the individuals that are
from time to time members of the Partner Management Committee as determined
pursuant to the applicable Och-Ziff Operating Group Agreements. The Chairman of
the Demand Committee shall be the same as the Chairman of the Partner Management
Committee, and the Chairman of the Demand Committee shall have the sole and
exclusive right and authority to take any action (including, the exercise of any
demand or request for registration, any determination regarding a Shelf
Registration and the consent to any amendment of this Agreement) pursuant to
this Agreement on behalf of the Demand Committee, provided, however, that if and
to the extent that at any time no Chairman of the Partner Management Committee
exists and, therefore, no Chairman of the Demand Committee exists, any such
action may be taken by a simple majority of the members of the Demand Committee.

“Demand Notice” has the meaning ascribed to such term in Section 2.2(a).

“Demand Registration” has the meaning ascribed to such term in Section 2.2(a).

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Exchange Agreement” means the Amended and Restated Exchange Agreement, dated as
of the date hereof, by and among the Company, each of the Och-Ziff Operating
Group entities and the limited partners of each Och-Ziff Operating Group entity,
as amended from time to time.

“Exchange Registration” has the meaning ascribed to such term in Section 2.1(a).

“Existing Registration Statement” means the Company’s registration statement on
Form S-3, SEC File No. 333-177993 (so long as effective) or any additional
effective “automatic shelf registration statement” as defined under Rule 405
under the Securities Act on Form S-3.

“FINRA” means the Financial Industry Regulatory Authority.

 

2



--------------------------------------------------------------------------------

“Governmental Authority” means any national, local or foreign (including U.S.
federal, state or local) or supranational (including European Union)
governmental, judicial, administrative or regulatory (including self-regulatory)
agency, commission, department, board, bureau, entity or authority of competent
jurisdiction.

“Indemnified Parties” has the meaning ascribed to such term in Section 2.8.

“Indemnifying Party” has the meaning ascribed to such term in Section 2.10.

“Maximum Covered Person Participation Amount” has the meaning ascribed to such
term in Section 2.5(a).

“Maximum Demand Offering Size” has the meaning ascribed to such term in
Section 2.2(e).

“Maximum Piggyback Offering Size” has the meaning ascribed to such term in
Section 2.5(b).

“New York Courts” has the meaning ascribed to such term in Section 3.4.

“Och-Ziff” means the Company and its consolidated subsidiaries, including the
Och-Ziff Operating Group.

“Och-Ziff Operating Group” means, collectively, persons directly controlled by
Och-Ziff Holding Corporation, a Delaware corporation, or Och-Ziff Holding LLC, a
Delaware limited liability company, during the term of this Agreement. As of the
date hereof, the Och-Ziff Operating Group is comprised of OZ Management LP, a
Delaware limited partnership, OZ Advisors LP, a Delaware limited partnership,
and OZ Advisors II LP, a Delaware limited partnership.

“Och-Ziff Operating Group Agreements” means, collectively, the limited
partnership agreements and other organizational documents of each of the
entities within the Och-Ziff Operating Group, as the same may be amended or
implemented from time during the term of this Agreement.

“Och-Ziff Operating Group A Units” means, collectively, the units designated as
the “Class A common units” representing limited partnership interests in each of
the entities within the Och-Ziff Operating Group issued under the applicable
Och-Ziff Operating Group Agreement on or prior to the date hereof.

“Partner Management Committee” shall mean the Partner Management Committee of
each Och-Ziff Operating Group entity as it may be constituted from time to time
in accordance with the applicable Och-Ziff Operating Group Agreement and, which,
as of the date hereof, consists of Messrs. Och, Windreich, Frank, Cohen, Varga,
Kelly and Brown, with Mr. Och serving as Chairman.

 

3



--------------------------------------------------------------------------------

“Permitted Transferee” means any transferee of an Och-Ziff Operating Group A
Unit after the date hereof, the transfer of which was permitted by the Och-Ziff
Operating Group Agreements.

“Piggyback Registrable Securities” means Registrable Securities then held by
Covered Persons or to be held by Covered Persons upon an exchange pursuant to
the Exchange Agreement occurring in connection with a Piggyback Registration
hereunder.

“Prior Agreement” has the meaning ascribed to such term in the Recitals.

“Piggyback Registration” has the meaning ascribed to such term in
Section 2.5(a).

“Pro Rata Basis” means a pro rata amount, determined based on the sum of (i) the
number of Class A Shares held of record by each relevant person as of such date
of determination and (ii) any Class A Shares that each relevant person has the
right to acquire in the future as a result of any exchange, conversion, exercise
or settlement of any securities or rights held of record by such person as of
such date of determination (disregarding for such purposes all vesting
provisions and transfer restrictions and assuming that all of such securities or
rights are settled in Class A Shares).

“Proposed Participation Amount” means the aggregate number of Class A Shares
each relevant Person has validly elected to include in any Demand Registration
or Piggyback Registration, as applicable.

“Registering Covered Person” has the meaning ascribed to such term in
Section 2.7(a).

“Registrable Securities” means Class A Shares that may be delivered in exchange
for Och-Ziff Operating Group A Units or otherwise held from time to time by
Covered Persons that are “affiliates” (as such term is defined in Rule 144 under
the Securities Act). For purposes of this Agreement, Registrable Securities
shall cease to be Registrable Securities when (i) such Registrable Securities
have been disposed of pursuant to an effective registration statement; (ii) such
Registrable Securities have been sold pursuant to Rule 144 under the Securities
Act or otherwise transferred in a manner that results in the security being so
transferred being freely transferable thereafter; or (iii) such Registrable
Securities cease to be outstanding (or issuable upon exchange of Och-Ziff
Operating Group A Units). Registrable Securities shall not include any such
Class A Shares covered by an Exchange Registration (as defined in
Section 2.1(a)) or any such Class A Shares issued under an effective
registration statement on Form S-8 and, in any case, delivered in exchange for
Och-Ziff Operating Group A Units held by persons who are not “affiliates” (as
such term is defined in Rule 144 under the Securities Act) of the Company.

“Registration Expenses” means any and all expenses incident to the performance
of or compliance with any registration or marketing of Registrable Securities,
including all (i) SEC and securities exchange registration and filing fees, and
all other fees and expenses payable in connection with the listing of securities
on any securities exchange or automated interdealer quotation system, (ii) fees
and expenses of compliance with any securities or “blue sky” laws (including
reasonable fees and disbursements of counsel in connection with “blue sky”
qualifications of the securities registered), (iii) expenses in connection with
the preparation,

 

4



--------------------------------------------------------------------------------

printing, mailing and delivery of any registration statements, prospectuses and
other documents in connection therewith and any amendments or supplements
thereto, (iv) security engraving and printing expenses, (v) reasonable fees and
disbursements of counsel for Och-Ziff and customary fees and expenses for
independent certified public accountants retained by Och-Ziff, (vi) reasonable
fees and expenses of any special experts retained by Och-Ziff in connection with
such registration, (vii) reasonable fees, out-of-pocket costs and expenses of
the Covered Persons, including one counsel for all of the Covered Persons
participating in the offering selected by the Demand Committee, (viii) fees and
expenses in connection with any review by FINRA of the underwriting arrangements
or other terms of the offering, and all fees and expenses of any “qualified
independent underwriter,” including the fees and expenses of any counsel
thereto, (ix) fees and disbursements of underwriters customarily paid by issuers
or sellers of securities, but excluding any underwriting fees, discounts and
commissions attributable to the sale of Registrable Securities, (x) costs of
printing and producing any agreements among underwriters, underwriting
agreements, any “blue sky” or legal investment memoranda and any selling
agreements and other documents in connection with the offering, sale or delivery
of the Registrable Securities, (xi) transfer agents’ and registrars’ fees and
expenses and the fees and expenses of any other agent or trustee appointed in
connection with such offering, (xii) expenses relating to any analyst or
investor presentations or any “road shows” undertaken in connection with the
registration, marketing or selling of the Registrable Securities and (xiii) all
out-of-pocket costs and expenses incurred by Och-Ziff or their appropriate
officers in connection with their compliance with Section 2.7(l).

“Registration Statement” has the meaning ascribed to such term in Appendix B.

“Required Third-Party Piggyback Securities” shall mean the number of Class A
Shares that the Company is required to include in any Demand Registration or
Piggyback Registration or Resale Shelf Registration Statement hereunder pursuant
to the terms of any Third-Party Agreement.

“Resale Shelf Registration Statement” has the meaning ascribed to such term in
Section 2.3(a). “SEC” means the Securities and Exchange Commission.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Shelf Registration” has the meaning ascribed to such term in Section 2.2(c).

“Third-Party Agreement” means any agreement by and between the Company and any
Person that is not a Covered Person that holds or has a right to acquire Class A
Shares, pursuant to which such Person has the right to require the Company to
include such Class A Shares in a registration statement filed by the Company
(whether or not for its own account) under the Securities Act.

“Underwritten Public Offering” means an underwritten public offering pursuant to
an effective registration statement under the Securities Act.

“Ziffs” means, collectively, Ziff Investors Partnership, L.P. II and Ziff
Investors Partnership, L.P. IIA.

 

5



--------------------------------------------------------------------------------

Section 1.2 Definitions Generally. Wherever required by the context of this
Agreement, the singular shall include the plural and vice versa, and the
masculine gender shall include the feminine and neuter genders and vice versa,
and references to any agreement, document or instrument shall be deemed to refer
to such agreement, document or instrument as amended, supplemented or modified
from time to time. When used herein:

(a) the word “or” is not exclusive;

(b) the words “including,” “includes,” “included” and “include” are deemed to be
followed by the words “without limitation”;

(c) the terms “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular section,
paragraph or subdivision;

(d) the word “person” means any individual, corporation, limited liability
company, trust, joint venture, association, company, partnership or other legal
entity or a government or any department or agency thereof or self-regulatory
organization; and

(e) all section, paragraph or clause references not attributed to a particular
document shall be references to such parts of this Agreement, and all exhibit,
annex and schedule references not attributed to a particular document shall be
references to such exhibits, annexes and schedules to this Agreement.

ARTICLE II

REGISTRATION RIGHTS

Section 2.1 Exchange Registration.

(a) The Company may, in its sole discretion, elect to file and cause to be
declared effective under the Securities Act by the SEC one or more registration
statements on any appropriate form or, in the alternative, file a prospectus
supplement to any Existing Registration Statement (the “Exchange Registration”)
covering, in each case, the delivery by the Company, from time to time, to the
Covered Persons of Class A Shares registered under the Securities Act in
exchange for Och-Ziff Operating Group A Units.

(b) If the Company elects to utilize an Exchange Registration, it shall give
prompt notice of such election to the Demand Committee, which notice shall
include the anticipated filing date of the registration statement or prospectus
supplement to an Existing Registration Statement (as the case may be) relating
to such Exchange Registration. The notice referred to in this Section 2.1(b) may
be revoked at any time.

(c) If the Company elects to utilize an Exchange Registration, it shall be
liable for and pay all Registration Expenses in connection with any Exchange
Registration, regardless of whether such registration is effected.

(d) The Company shall have no obligation pursuant to this Section 2.1 to file an
Exchange Registration, cause an Exchange Registration to be declared effective,
maintain the effectiveness of an Exchange Registration or deliver Class A Shares
to a Covered Person pursuant to an Exchange Registration.

 

6



--------------------------------------------------------------------------------

Section 2.2 Demand Registration.

(a) Subject to any contractual obligations to the contrary, if at any time prior
to the first Quarterly Exchange Date pursuant to Section 2.2(a)(iv) of the
Exchange Agreement, the Company shall receive a written request (a “Demand
Notice”) from the Demand Committee that the Company effect the registration
under the Securities Act of all or any portion of the Registrable Securities
specified in the Demand Notice (a “Demand Registration”), specifying the
information set forth under Section 2.7(i), then the Company shall use its
commercially reasonable efforts to effect, as expeditiously as reasonably
practicable, subject to the restrictions in Section 2.4, the registration under
the Securities Act of the Registrable Securities for which the Demand Committee
has requested registration under this Section 2.2, all to the extent necessary
to permit the disposition (in accordance with the intended methods thereof as
specified) of such Registrable Securities. If the Demand Committee elects to
effect a Demand Registration, the provisions of Section 2.5(a) with respect to
the notices required and the determination of the number of Piggyback
Registrable Securities to be included in a Piggyback Registration shall apply
mutatis mutandis to such Demand Registration, but the inclusion of such
Registrable Securities pursuant to this Section 2.2 shall be treated as part of
the Demand Registration and not as a Piggyback Registration hereunder.

(b) The Demand Committee may request an unlimited number of Demand Registrations
at any time prior to the first Quarterly Exchange Date pursuant to
Section 2.2(a)(iv) of the Exchange Agreement, subject to the limitations set
forth in Section 2.4.

(c) Subject to the availability of an Existing Registration Statement or Form
S-3 (or any successor registration form) to effect a Demand Registration, at the
request of the Demand Committee, any Demand Registration shall be a shelf
registration effected in accordance with Rule 415 under the Securities Act or
any successor or similar rule (a “Shelf Registration”).

(d) At any time, the Demand Committee may revoke such Demand Registration
request by providing a notice to the Company revoking such request. The Company
shall be liable for and pay all Registration Expenses in connection with any
Demand Registration, whether or not so revoked.

 

7



--------------------------------------------------------------------------------

(e) At the request of the Demand Committee, the Demand Registration shall
involve an Underwritten Public Offering. If a Demand Registration involves an
Underwritten Public Offering and the managing underwriter advises the Company
and the Demand Committee that, in its view, the number of Registrable Securities
and other securities requested to be included in such registration exceeds the
largest number of Class A Shares that can be sold without having a material
adverse effect on such offering, including the price at which such shares can be
sold (the “Maximum Demand Offering Size”), the Company shall include in such
Demand Registration, in the priority listed below, up to the Maximum Demand
Offering Size:

(i) first, all Registrable Securities requested to be registered in the Demand
Registration by the Demand Committee and all Required Third-Party Piggyback
Securities (allocated as between the Covered Persons that have elected to
participate in such Demand Registration in the aggregate and the holders of
Required Third-Party Piggyback Securities in the aggregate on a Pro Rata Basis,
and further allocated among the Covered Persons participating in such Demand
Registration on a pro rata basis based on their respective Proposed
Participation Amount, in each case, as and if necessary to ensure that the
offering does not to exceed the Maximum Demand Offering Size); and

(ii) second, any securities proposed to be registered by the Company or any
securities proposed to be registered for the account of any other persons, with
such priorities among them as the Company shall determine.

Section 2.3 Shelf Registration.

(a) Subject to any contractual obligations to the contrary, the Company shall
prepare and file, at its own expense, not later than the first Quarterly
Exchange Date pursuant to Section 2.2(a)(iv) of the Exchange Agreement and
subsequently from time to time through 2017 as determined by the Demand
Committee in its sole discretion, a prospectus supplement or such supplemental
materials to any Existing Registration Statement then required by SEC rules and
regulations or, if the Company is unable to effect a resale pursuant to an
Existing Registration Statement, a new “shelf” registration statement on an
appropriate form for an offering to be made on a continuous basis pursuant to
Rule 415 under the Securities Act (the Existing Registration Statement as
amended or supplemented and any new shelf registration statement, each a “Resale
Shelf Registration Statement”), in each case permitting the registration for
resale of all Registrable Securities by the Covered Persons in accordance with
the methods of distribution elected by the Covered Persons pursuant to the
questionnaire referred to in paragraph (b) below and set forth in the Resale
Shelf Registration Statement. The Company shall use its reasonable efforts to
cause the Resale Shelf Registration Statement, if not an Existing Registration
Statement, to be declared effective by the SEC as promptly as reasonably
practicable after the filing thereof, and, in any case, subject to Sections
2.3(c) and 2.4, to keep such Resale Shelf Registration Statement continuously
effective for a period ending when all Class A Shares of the Company covered by
the Resale Shelf Registration Statement are no longer Registrable Securities.
The Demand Committee shall have the right to request that an Underwritten Public
Offering be effected off the Resale Shelf Registration Statement at any time,
subject to Section 2.4. Any such Underwritten Public Offering shall be subject
to the same priority provisions as set forth in Section 2.2(e).

(b) The Company shall give written notice to all Covered Persons at least 20
business days prior to the anticipated filing date of a new shelf registration
statement that is a Resale Shelf Registration Statement or any prospectus
supplement to an Existing Registration Statement that is or would be a Resale
Shelf Registration Statement, which notice shall include a questionnaire in the
form set forth in Appendix B hereto. At the time such new shelf registration
statement or prospectus supplement is filed, each Covered Person that has
delivered to the Company a duly completed and executed questionnaire on or prior
to the date

 

8



--------------------------------------------------------------------------------

which is ten business days prior to such time shall be named as a selling
securityholder in the Resale Shelf Registration Statement and the related
prospectus in such a manner as to permit such Covered Person to deliver such
prospectus to purchasers of Registrable Securities in accordance with applicable
law. If required by applicable law, subject to the terms and conditions hereof,
after effectiveness of the Resale Shelf Registration Statement, the Company
shall file a supplement to such prospectus or amendment to the Resale Shelf
Registration Statement not less than once a quarter as necessary to name as
selling securityholders therein any Covered Persons that provide to the Company
a duly completed and executed questionnaire in the form set forth in Appendix B
hereto and shall use reasonable efforts to cause any post-effective amendment to
such Resale Shelf Registration Statement filed for such purpose to be declared
effective by the SEC as promptly as reasonably practicable after the filing
thereof.

(c) The Company shall prepare and file such additional registration statements
as necessary every three years (or such other period of time as may be required
to maintain continuously effective shelf registration statements) and use its
commercially reasonable efforts to cause such registration statements to be
declared effective by the SEC so that a shelf registration statement remains
continuously effective, subject to Section 2.4, with respect to resales of
Registrable Securities as and for the periods required under Section 2.3(a),
such subsequent registration statements to constitute a Resale Shelf
Registration Statement hereunder.

Section 2.4 Suspension of Use of Registration Statement

(a) Upon prior written notice to the Demand Committee and the Covered Persons,
the Company may postpone effecting a registration (or suspend the use of a
Resale Shelf Registration Statement or Shelf Registration) pursuant to
Section 2.2 and Section 2.3 on up to three occasions during any period of six
consecutive months for a reasonable time specified in the notice but not
exceeding 120 days in the aggregate (which period may not be extended or
renewed), if (i) the Company is pursuing a material financing, acquisition,
merger, joint venture, reorganization, disposition or similar transaction or the
Company is resolving comments on its public filings with the SEC or similar
events and the Board determines in good faith that the Company’s ability to
pursue or consummate such a transaction or resolve such comments would be
materially adversely affected by any required disclosure of such transaction or
circumstances in any registration statement; (ii) a Demand Registration or a
Piggyback Registration (defined in Section 2.5(a) below) in which Covered
Persons were able to participate was completed within the prior 90 days; or
(iii) the Company is in possession of other material non-public information and
the Board determines in good faith that the disclosure of such information
during the period specified in such notice would not be in the best interests of
the Company.

(b) If all reports required to be filed by the Company pursuant to the Exchange
Act have not been filed by the required date without regard to any extension, or
if the consummation of any business combination by the Company has occurred or
is probable for purposes of Rule 3-05 or Article 11 of Regulation S-X
promulgated under the Securities Act or any similar successor rule, upon written
notice thereof by the Company to the Demand Committee and the Covered Persons,
the rights of the Demand Committee and the Covered Persons to offer, sell or
distribute any Registrable Securities pursuant to any registration

 

9



--------------------------------------------------------------------------------

statement or to require the Company to take action with respect to the
registration or sale of any Registrable Securities pursuant to any registration
statement shall be suspended until the date on which the Company has filed such
reports or obtained and filed the financial information required by Rule 3-05 or
Article 11 of Regulation S-X to be included or incorporated by reference, as
applicable, in a registration statement, and the Company shall notify the Demand
Committee and the Covered Persons in writing as promptly as practicable when
such suspension is no longer required. The Company’s rights to suspend its
obligations under this Section 2.4(b) shall be in addition to its rights under
Section 2.4(a).

Section 2.5 Piggyback Registration.

(a) Subject to any contractual obligations to the contrary, if the Company
proposes at any time to register any Class A Shares under the Securities Act
(other than an Exchange Registration, registration on Form S-8 or Form S-4 (or
any similar successor forms), or registrations in connection with dividend
reinvestment and stock purchase plans), whether or not for sale for its own
account, the Company shall each such time give prompt written notice at least 20
business days prior to the anticipated filing date of the registration statement
or, in the case of an Existing Registration Statement, any prospectus supplement
relating to such registration to the Demand Committee, which notice shall offer
the Demand Committee the opportunity to elect to register for resale the number
of Registrable Securities held by Covered Persons as the Demand Committee may
request (the “Maximum Covered Person Participation Amount”), subject to the
provisions of Section 2.5(b) (a “Piggyback Registration”).

If the Demand Committee elects to effect a Piggyback Registration, the Company
shall give written notice of the registration statement or prospectus supplement
to an Existing Registration Statement (as the case may be) relating to such
Piggyback Registration to all Covered Persons at least 15 business days prior to
such anticipated filing date (which date shall be specified in such notice), and
any Covered Person electing to participate in such Piggyback Registration shall
notify the Demand Committee and the Company at least 10 business days prior to
any such anticipated filing date of its election to include Registrable
Securities in such Piggyback Registration. Each Covered Person electing to so
participate may elect to include, in the Piggyback Registration, Piggyback
Registrable Securities in an amount up to that number of Piggyback Registrable
Securities then held by such Covered Person multiplied by a fraction, the
numerator of which shall be the Maximum Covered Person Participation Amount and
the denominator of which shall be the aggregate number of Piggyback Registrable
Securities then held by all Covered Persons electing to participate in such
Piggyback Registration; provided, that if any Covered Person elects not to
participate in such Piggyback Registration up to its portion of the Maximum
Covered Person Participation Amount as provided above, the Demand Committee
shall have the sole discretion to permit the other Covered Persons to include in
such Piggyback Registration additional Piggyback Registrable Securities in the
same proportions as determined above; and provided further, that the
participation of each Covered Person in any such Piggyback Registration shall be
reduced (without duplication) by the aggregate number of Registrable Securities
sold by such Covered Person and its Permitted Transferees pursuant to Rule 144
under the Securities Act or another exemption from the registration requirements
of the Securities Act prior to the date of such Piggyback Registration. Any
determination with respect to the number of Registrable Securities that may be
included in any Piggyback Registration by any Covered Person shall be made by
the Demand Committee in accordance with this Agreement and such determination
shall be final.

 

10



--------------------------------------------------------------------------------

Upon the request of the Demand Committee, the Company shall use its commercially
reasonable efforts to effect the registration under the Securities Act of all
Registrable Securities that the Company has been so requested to register by the
Demand Committee, to the extent necessary to permit the disposition of such
Registrable Securities to be so registered, provided, that: (i) if such
registration involves an Underwritten Public Offering, all such Covered Persons
to be included in the Company’s registration must sell their Registrable
Securities to the underwriters selected by the Company on the same terms and
conditions as apply to the Company or any other selling person, as applicable,
and (ii) if, at any time after giving notice of its intention to register any
securities pursuant to this Section 2.5(a) and prior to the effective date of
the registration statement filed in connection with such registration or the
filing date of any prospectus supplement to an Existing Registration Statement
filed in connection with such registration, the Company shall determine for any
reason not to register such securities, the Company shall give written notice to
all such Covered Persons and, thereupon, shall be relieved of its obligation to
register any Registrable Securities in connection with such registration. No
registration effected under this Section 2.5 shall relieve the Company of its
obligations to effect a Demand Registration to the extent required by
Section 2.2 or a Resale Shelf Registration to the extent required by
Section 2.3. The Company shall pay all Registration Expenses in connection with
each Piggyback Registration.

(b) Subject to any contractual obligations to the contrary, if a Piggyback
Registration involves an Underwritten Public Offering and the managing
underwriter advises the Company that, in its view, the number of Registrable
Securities and other securities intended to be included in such registration
exceeds the largest number of Class A Shares that can be sold without having a
material adverse effect on such offering, including the price at which such
shares can be sold (the “Maximum Piggyback Offering Size”), the Company shall
include in such registration, in the following priority, up to the Maximum
Piggyback Offering Size:

(i) first, the Company securities proposed to be registered for the account of
the Company or, if such registration is not for the sale of Company securities
for the account of the Company but is to comply with the demand registration
rights of third parties, the Company securities proposed to be registered
pursuant to such demand registration rights of third parties; and

(ii) second, all Registrable Securities permitted to be included in such
registration by Covered Persons and all Required Third-Party Piggyback
Securities (allocated as between the Covered Persons that have elected to
participate in such Piggyback Registration in the aggregate and the holders of
Required Third-Party Piggyback Securities in the aggregate on a Pro Rata Basis,
and further allocated among the Covered Persons participating in such Piggyback
Registration on a Pro Rata Basis based on their respective Proposed
Participation Amount, in each case, as and if necessary to ensure that the
offering does not to exceed the Maximum Piggyback Offering Size).

 

11



--------------------------------------------------------------------------------

(c) Notwithstanding any provision in this Section 2.5 or elsewhere in this
Agreement, no provision relating to the registration of Registrable Securities
shall be construed as permitting any Covered Person to effect a transfer of
securities that is otherwise prohibited by the terms of any agreement between
such Covered Person and any Och-Ziff entity.

Section 2.6 Lock-Up Agreements. If any registration of Registrable Securities
shall be effected in connection with an Underwritten Public Offering, neither
the Company nor any Covered Person shall offer, pledge, announce the intention
to sell, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase or otherwise transfer, dispose of or hedge, directly or indirectly, or
enter into any swap or other agreement that transfers, in whole or in part, any
of the economic consequences of ownership of any Class A Shares or other
securities of the Company or any securities convertible into or exercisable or
exchangeable for Class A Shares or other securities of the Company (except as
part of such Underwritten Public Offering and except as otherwise permitted by
any lock-up executed or granted in connection with such Underwritten Public
Offering) during the period beginning 14 days prior to the consummation of the
Underwritten Public Offering until the earlier of (i) such time as the Company
and the lead managing underwriter shall agree and (ii) 180 days following the
pricing of the Underwritten Public Offering, provided, however, in the event the
Ziffs do not elect to participate in any such Underwritten Public Offering, the
Ziffs will not be subject to the lock-up provisions of this Section 2.6, unless
the lead managing underwriter(s) inform(s) the Company in writing that any
refusal by the Ziffs to agree to such lock-up may have a negative impact on the
price and/or execution of the Underwritten Public Offering, in which case, the
Ziffs shall agree to the provisions of this Section 2.6, but for a period not to
exceed 90 days.

Section 2.7 Registration Procedures. In connection with any request by the
Demand Committee that Registrable Securities be registered pursuant to Sections
2.2 or 2.5 and in connection with any Resale Shelf Registration pursuant to
Section 2.3, subject to the provisions of such Sections and unless otherwise set
forth in this Section 2.7, the paragraphs below shall be applicable:

(a) The Company shall as expeditiously as reasonably practicable prepare and
file with the SEC a prospectus supplement or such supplemental materials to any
Existing Registration Statement then required by SEC rules and regulations or a
registration statement on any form for which the Company then qualifies or that
counsel for the Company shall deem appropriate and which form shall be available
for the registration of the Registrable Securities to be registered thereunder
in accordance with the intended method of distribution thereof, and use its
commercially reasonable efforts to cause such filed registration statement to
become and remain effective for a period of 30 days or such earlier date as, all
of the Registrable Securities of the Covered Persons included in any such
registration statement (each, a “Registering Covered Person”) shall have
actually been sold, or in the case of a Resale Shelf Registration Statement and
a Shelf Registration, the date on which all of the Registrable Securities of all
Registering Covered Persons shall have actually been sold.

(b) Prior to filing a registration statement or prospectus supplement to an
Existing Registration Statement or any amendments or supplements thereto, the
Company shall, if requested, furnish to each Registering Covered Person and each
underwriter, if any, of

 

12



--------------------------------------------------------------------------------

the Registrable Securities covered by such registration statement copies of such
offering documents as proposed to be filed. Upon and after the filing of such
registration statement or prospectus supplement to an Existing Registration
Statement or any amendments or supplements thereto, the Company shall furnish to
such Registering Covered Person and underwriter, if any, (in each case in an
electronic format, unless otherwise required by applicable law) such number of
copies of such offering documents (in each case including all exhibits thereto
and documents incorporated by reference therein) and such other documents as
such Registering Covered Person or underwriter may reasonably request in order
to facilitate the disposition of the Registrable Securities owned by such
Registering Covered Person. Each Registering Covered Person shall have the right
to request in writing that the Company modify any information contained in such
registration statement or prospectus supplement to an Existing Registration
Statement or any amendments or supplements thereto pertaining solely to such
Registering Covered Person and the Company shall use its commercially reasonable
efforts to comply with such request; provided, however, that the Company shall
not have any obligation to so modify any information if the Company reasonably
expects that so doing would cause the prospectus to contain an untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein not misleading.

(c) After the filing of a registration statement or in the case of any
prospectus supplement to an Existing Registration Statement, the Company shall
(i) cause the related prospectus to be supplemented by any required prospectus
supplement, and, as so supplemented, to be filed pursuant to Rule 424 under the
Securities Act, (ii) comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by such
registration statement during the applicable period in accordance with the
intended methods of disposition by the Registering Covered Person thereof set
forth in such registration statement or supplement to such prospectus and
(iii) promptly notify in writing each Registering Covered Person holding
Registrable Securities covered by such registration statement of any stop order
issued or threatened by the SEC suspending the effectiveness of such
registration statement or any state securities commission and use commercially
reasonable efforts to prevent the entry of such stop order or to obtain the
withdrawal of such order if entered.

(d) To the extent any “free writing prospectus” (as defined in Rule 405 under
the Securities Act) is used, the Company shall file with the SEC any free
writing prospectus that is required to be filed by the Company with the SEC and
retain any free writing prospectus not required to be filed.

(e) The Company shall use its commercially reasonable efforts to (i) register or
qualify the Registrable Securities covered by such registration statement under
such other securities or “blue sky” laws of such jurisdictions in the United
States as any Registering Covered Person holding such Registrable Securities or
each underwriter, if any, reasonably (in light of such Covered Person’s or
underwriter’s intended plan of distribution) requests and (ii) cause such
Registrable Securities to be registered with or approved by such other
governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Company and do any and all other acts and things
that may be reasonably necessary or advisable to enable such Registering Covered
Person to consummate the disposition of the Registrable Securities owned by such
person; provided, that the Company shall not be required to (A) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Section 2.7(e), (B) subject itself to taxation
in any such jurisdiction or (C) consent to general service of process in any
such jurisdiction.

 

13



--------------------------------------------------------------------------------

(f) The Company shall promptly notify in writing each Registering Covered Person
holding such Registrable Securities covered by such registration statement or
each underwriter, if any, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of the occurrence of an event
requiring the preparation of a supplement or amendment to such prospectus so
that, as thereafter delivered to the purchasers of such Registrable Securities,
such prospectus will not contain an untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading and promptly prepare and make available to
each such Registering Covered Person or underwriter, if any, and file with the
SEC any such supplement or amendment.

(g) The Demand Committee may select an underwriter or underwriters in connection
with any Underwritten Public Offering made pursuant to a Demand Registration
hereunder, and the Company shall retain such underwriter or underwriters as soon
as reasonably practicable after such selection. In connection with any
Underwritten Public Offering, the Company shall enter into customary agreements
(including an underwriting agreement in customary form) and take all such other
actions as are reasonably required in order to expedite or facilitate the
disposition of such Registrable Securities in any such Underwritten Public
Offering, including if necessary the engagement of a “qualified independent
underwriter” in connection with the qualification of the underwriting
arrangements with FINRA.

(h) Subject to the execution of confidentiality agreements reasonably
satisfactory in form and substance to the Company, upon the reasonable request
of the Demand Committee or underwriter (if any), the Company shall give to each
Registering Covered Person, each underwriter (if any) and their respective
counsel and accountants (i) reasonable and customary access to the books and
records of the Company and (ii) such opportunities to discuss the business of
the Company with its directors, officers, counsel and the independent public
accountants who have certified its financial statements, as shall be
appropriate, in the reasonable judgment of counsel to such Registering Covered
Person or underwriter, to enable them to exercise their due diligence
responsibility.

(i) Each Registering Covered Person registering securities under Sections 2.2,
2.3 or 2.5 shall promptly furnish in writing to the Company the information set
forth in Appendix B and such other information regarding itself, the
distribution of the Registrable Securities as the Company may from time to time
reasonably request and such other information as may be legally required or
advisable in connection with such registration, including such information
necessary to correct any inaccuracies in information previously provided to the
Company.

(j) Each Registering Covered Person and each underwriter, if any, agrees that,
upon receipt of any notice from the Company of the happening of any event of the
kind described in Section 2.7(f), such Registering Covered Person or underwriter
shall forthwith discontinue disposition of Registrable Securities pursuant to
the registration statement covering such Registrable Securities until such
Registering Covered Person’s or underwriter’s receipt of

 

14



--------------------------------------------------------------------------------

the copies of the supplemented or amended prospectus contemplated by
Section 2.7(f), and, if so directed by the Company, such Registering Covered
Person or underwriter shall deliver to the Company all copies, other than any
permanent file copies then in such Registering Covered Person’s possession, of
the most recent prospectus covering such Registrable Securities at the time of
receipt of such notice. If the Company shall give such notice, the Company shall
extend the period during which such registration statement shall be maintained
effective (including the period referred to in Section 2.7(a)) by the number of
days during the period from and including the date of the giving of notice
pursuant to Section 2.7(f) to the date when the Company shall make available to
such Registering Covered Person a prospectus supplemented or amended to conform
with the requirements of Section 2.7(f).

(k) The Company shall use its commercially reasonable efforts to list all
Registrable Securities covered by such registration statement on any securities
exchange or quotation system on which any of the Registrable Securities are then
listed or traded.

(l) The Company shall have appropriate officers of Och-Ziff (i) prepare and make
presentations at any “road shows” and before analysts and rating agencies, as
the case may be and (ii) otherwise use their commercially reasonable efforts to
cooperate as reasonably requested by the underwriters in the offering, marketing
or selling of the Registrable Securities.

(m) The Company shall cooperate with the Registering Covered Persons to
facilitate the timely delivery of Registrable Securities to be sold, which shall
not bear any restrictive legends, and to enable such Registrable Securities to
be issued in such denominations and registered in such names as such Registering
Covered Persons may reasonably request at least two business days prior to the
closing of any sale of Registrable Securities.

Section 2.8 Indemnification by the Company. In the event of any registration of
any Registrable Securities of the Company under the Securities Act pursuant to
this Article II, the Company will, and it hereby does, indemnify and hold
harmless, to the extent permitted by law, a Registering Covered Person, each
Affiliate of such Registering Covered Person and their respective directors and
officers or general and limited partners or members and managing members
(including any director, officer, Affiliate, employee, agent and controlling
person of any of the foregoing) and each other person, if any, who controls such
seller within the meaning of the Securities Act (collectively, the “Indemnified
Parties”), from and against any and all losses, claims, damages and liabilities
(including, legal fees and other expenses incurred in connection with any suit,
action or proceeding or any claim asserted, as such fees and expenses are
incurred), joint or several, that arise out of, or are based upon, (1) any
untrue statement or alleged untrue statement of a material fact contained in any
registration statement or amendment or supplement thereto under which such
Registrable Securities were registered or any omission or alleged omission to
state therein a material fact required to be stated therein or necessary in
order to make the statements therein not misleading, or (2) any untrue statement
or alleged untrue statement of a material fact contained in any prospectus, any
free writing prospectus or any “issuer information” filed or required to be
filed pursuant to Rule 433(d) under the Securities Act in respect of the
Registrable Securities, or amendment or supplement thereto, or any omission or
alleged omission to state therein a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, that the Company shall not be liable to any
Indemnified Party in any such case to the extent that any such

 

15



--------------------------------------------------------------------------------

loss, claim, damage, liability (or action or proceeding in respect thereof) or
expense arises out of or is based upon any untrue statement or alleged untrue
statement or omission or alleged omission made in such registration statement,
prospectus, any free writing prospectus or any “issuer information” filed or
required to be filed pursuant to Rule 433(d) under the Securities Act in respect
of the Registrable Securities, or amendment or supplement thereto, in reliance
upon and in conformity with written information furnished to the Company with
respect to such seller specifically for use in the preparation thereof.

Section 2.9 Indemnification by Registering Covered Persons. Each Registering
Covered Person hereby indemnifies and holds harmless, and the Company may
require, as a condition to including any Registrable Securities in any
registration statement filed in accordance with this Article II, that the
Company shall have received an undertaking reasonably satisfactory to it from
any underwriter to indemnify and hold harmless, the Company and all other
prospective sellers of Registrable Securities, the Board, each officer of the
Company who signed the Registration Statement and each person, if any, who
controls the Company and all prospective sellers of Registrable Securities
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act to the same extent as the indemnity set forth in Section 2.8 above,
but only with respect to any losses, claims, damages or liabilities that arise
out of, or are based upon, any untrue statement or omission or alleged untrue
statement or omission made in reliance upon and in conformity with written
information furnished to the Company with respect to such seller or any
underwriter, as applicable, specifically for use in the preparation of such
registration statement, prospectus, any free writing prospectus or any “issuer
information” filed or required to be filed pursuant to Rule 433(d) under the
Securities Act in respect of the Registrable Securities, or amendment or
supplement thereto. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of the Company, any of the
Registering Covered Persons or any underwriter, or any of their respective
Affiliates, directors, officers or controlling persons and shall survive the
transfer of such securities by such person. In no event shall any such
indemnification liability of any Registering Covered Person be greater in amount
than the dollar amount of the proceeds received by such Registering Covered
Person upon the sale of the Registrable Securities giving rise to such
indemnification obligation.

Section 2.10 Conduct of Indemnification Proceedings. Promptly after receipt by
an Indemnified Party hereunder of written notice of the commencement of any
action or proceeding with respect to which a claim for indemnification may be
made pursuant to Section 2.8 or Section 2.9 above, such Indemnified Party shall,
if a claim of indemnification in respect thereof is to be made pursuant to this
Article II, give written notice of the commencement of such action to the person
against whom indemnification is sought (the “Indemnifying Party”); provided,
that the failure of the Indemnified Party to give notice as provided herein
shall not relieve the Indemnifying Party of its obligations under this Article
II, except to the extent that the Indemnifying Party is materially prejudiced by
such failure to give notice.

In case any such action is brought against an Indemnified Party, unless in such
Indemnified Party’s reasonable judgment a conflict of interest between such
Indemnified Party and indemnifying parties may exist in respect of such claim,
the Indemnifying Party shall be entitled to participate in and to assume the
defense thereof, jointly with any other Indemnifying Party similarly notified to
the extent that it may wish, with counsel reasonably satisfactory to

 

16



--------------------------------------------------------------------------------

such Indemnified Party, and after notice from the Indemnifying Party to such
Indemnified Party of its election to assume the defense thereof, the
Indemnifying Party will not be liable to such Indemnified Party for any legal or
other expenses subsequently incurred by the latter in connection with the
defense thereof other than reasonable costs of investigation. It is understood
and agreed that the Indemnifying Party shall not, in connection with any
proceeding, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Parties, and that all
such fees and expenses shall be reimbursed as they are incurred. Any such
separate firm (x) for any Covered Person, its Affiliates, directors and officers
and any control persons of such Indemnified Party, shall be designated in
writing by the Demand Committee, and (y) in all other cases shall be designated
in writing by the Company. The Indemnifying Party shall not be liable for any
settlement of any proceeding effected without its prior written consent, but if
settled with such consent or if there shall be a final judgment for the
plaintiff, the Indemnifying Party agrees to indemnify each Indemnified Party
from and against any loss or liability by reason of such settlement or judgment.
No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending or threatened proceeding
in respect of which any Indemnified Party is or could have been a party and
indemnification could have been sought hereunder by such Indemnified Party,
unless such settlement (A) includes an unconditional release of such Indemnified
Party, in form and substance reasonably satisfactory to such Indemnified Party,
from all liability on claims that are the subject matter of such proceeding and
(B) does not include any statement as to or any admission of fault, culpability
or a failure to act by or on behalf of any Indemnified Party.

Section 2.11 Contribution. If the indemnification provided for in this Article
II from the Indemnifying Party is unavailable to an Indemnified Party hereunder
in respect of any losses, claims, damages, liabilities or expenses referred to
herein, then the Indemnifying Party, in lieu of indemnifying such Indemnified
Party, shall contribute to the amount paid or payable by such Indemnified Party
as a result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and Indemnified Parties in connection with the actions which resulted in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations. The relative fault of such Indemnifying Party
and Indemnified Parties shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Parties, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by a party under this Section 2.11 as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include
any legal or other fees or expenses reasonably incurred by such party in
connection with any investigation or proceeding.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 2.11 were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

 

17



--------------------------------------------------------------------------------

Section 2.12 Participation in Underwritten Public Offering. No Covered Person
may participate in any Underwritten Public Offering hereunder unless such
Covered Person (a) agrees to sell such Covered Person’s securities on the basis
provided in any underwriting arrangements approved by the Demand Committee and
the Company and (b) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements and the provisions of
this Agreement.

Section 2.13 Other Indemnification. Indemnification similar to that specified
herein (with appropriate modifications) shall be given by the Company and the
Registering Covered Person participating therein with respect to any required
registration or other qualification of securities under any federal or state law
or regulation or Governmental Authority other than the Securities Act.

Section 2.14 Cooperation by the Company. If a Covered Person shall transfer any
Registrable Securities pursuant to Rule 144, the Company shall use its
commercially reasonable efforts to cooperate with such Covered Person and shall
use commercially reasonable efforts to provide to such Covered Person such
information and legal opinions as may be required to be provided to effect a
transfer of such Registrable Securities under Rule 144.

Section 2.15 Parties in Interest. Each Covered Person shall be entitled to
receive the benefits of this Agreement and shall be bound by the terms and
provisions of this Agreement by reason of such Covered Person’s election to
participate in a registration under this Article II. To the extent the Och-Ziff
Operating Group A Units held by Covered Persons are effectively transferred to a
Permitted Transferee, the Permitted Transferee shall be entitled to receive the
benefits of this Agreement and shall be bound by the terms and provisions of
this Agreement upon becoming bound hereby pursuant to Section 3.1(c).

Section 2.16 Acknowledgement Regarding the Company. Other than those
determinations reserved expressly to the Demand Committee, all determinations
necessary or advisable under this Article II shall be made by the Board, the
determinations of which shall be final and binding.

Section 2.17 Mergers, Recapitalizations, Exchanges or Other Transactions
Affecting Registrable Securities. The provisions of this Agreement shall apply
to the full extent set forth herein with respect to the Registrable Securities,
to any and all securities or units of the Och-Ziff Operating Group or the
Company or any successor or assign of any such person (whether by merger,
amalgamation, consolidation, sale of assets or otherwise) that may be issued in
respect of, in exchange for, or in substitution of such Registrable Securities,
by reason of any dividend, split, issuance, reverse split, combination,
recapitalization, reclassification, merger, amalgamation, consolidation or
otherwise.

 

18



--------------------------------------------------------------------------------

ARTICLE III

MISCELLANEOUS

Section 3.1 Term of the Agreement; Termination of Certain Provisions.

(a) The term of this Agreement shall continue until such time as no Covered
Person holds any Covered Och-Ziff Operating Group A Units or Registrable
Securities.

(b) Unless this Agreement is terminated pursuant to Section 3.1(a) hereof, a
Covered Person shall be bound by the provisions of this Agreement with respect
to any Covered Och-Ziff Operating Group A Units or Registrable Securities until
such time as such Covered Person ceases to hold any Covered Och-Ziff Operating
Group A Units or Registrable Securities. Thereafter, such Covered Person shall
no longer be bound by the provisions of this Agreement other than Sections 2.9,
2.10, 2.11 and 2.13 and this Article III, and such Covered Person’s name shall
be removed from Appendix A to this Agreement. Any person that has ceased to be a
Covered Person and that reacquires Covered Och-Ziff Operating Group A Units or
Registrable Securities shall be added to Appendix A as a Covered Person;
provided, that such person shall first sign an agreement in the form approved by
the Company acknowledging that such person is bound by the terms and provisions
of this Agreement.

(c) Any Permitted Transferee shall be added to Appendix A as a Covered Person;
provided, that such Permitted Transferee shall first sign an agreement in the
form approved by the Company acknowledging that such Permitted Transferee is
bound by the terms and provisions of this Agreement.

Section 3.2 Amendments; Waiver.

(a) Subject to Section 3.2(c), no provision of this Agreement may be amended
unless such amendment is approved in writing by the Company and the Covered
Persons who, together with their Permitted Transferees, collectively hold at
least two-thirds of the Registrable Securities; provided, that no such amendment
shall be effective if such amendment will have a disproportionate effect on
certain Covered Persons unless all such Covered Persons disproportionately
affected consent in writing to such amendment and provided, further, no such
amendment shall impair or diminish the rights of the Demand Committee, unless
approved in writing by the Demand Committee. No provision of this Agreement may
be waived unless such waiver is in writing and signed by the party against whom
the waiver is to be effective.

(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

(c) The Company may amend this Agreement in writing without the approval or
consent of any Covered Person or Permitted Transferee if such amendment does not
materially and adversely affect any Covered Person’s or Permitted Transferee’s
rights under this Agreement. Each Covered Person understands that from time to
time certain other persons may

 

19



--------------------------------------------------------------------------------

become Covered Persons and certain Covered Persons will cease to be bound by the
provisions of this Agreement pursuant to the terms hereof. This Agreement may be
amended from time to time by the Company (without the approval of any other
person) for the purposes of (i) adding to Appendix A Permitted Transferees of
the Covered Och-Ziff Operating Group A Units as provided in Section 3.1(c) who
agree to be bound by this Agreement and (ii) removing from Appendix A such
persons as shall cease to be bound by the provisions of this Agreement pursuant
to Section 3.1(b) hereof, which additions and removals shall be given effect
from time to time by appropriate changes to Appendix A.

Section 3.3 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICTS
OF LAW PROVISIONS THEREOF.

Section 3.4 Submission to Jurisdiction; Waiver of Jury Trial. Each party to this
Agreement hereby irrevocably and unconditionally, with respect to any matter or
dispute arising under, or in connection with, this Agreement and the
transactions contemplated hereby (i) submits for itself and its property in any
legal action or proceeding relating to this Agreement, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive general
jurisdiction of the courts of the State of New York, the courts of the United
States of America for the Southern District of New York, and any appellate
courts thereof (the “New York Courts”) (and covenants not to commence any legal
action or proceeding in any other venue or jurisdiction); (ii) consents that any
such action or proceeding may be brought in the New York Courts and waives any
objection that it may now or hereafter have to the venue of any such action or
proceeding in any such court or that such action or proceeding was brought in an
inconvenient court and agrees not to plead or claim the same; (iii) agrees that
service of process in any such action will be in accordance with the laws of the
State of New York but that nothing herein shall affect the right to effect
service of process in any other manner permitted by law; (iv) waives any and all
immunity from suit, execution, attachment or other legal process; and (v) waives
in connection with any such action any and all rights to a jury trial. The
parties agree that any judgment of any New York Court may be enforced in any
court having jurisdiction over any party of any of their assets.

Section 3.5 Notices.

(a) All notices, requests, claims, demands and other communications hereunder
shall be in writing and shall be given (and shall be deemed to have been duly
given upon receipt) by delivery in person, by courier service, by fax, by
electronic mail (delivery receipt requested) or by registered or certified mail
(postage prepaid, return receipt requested) to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 3.5):

If to a Covered Person, initially to the address indicated in such Covered
Person’s questionnaire (a form of which is attached hereto as Appendix B) or to
the address then in the records of the Och-Ziff Operating Group or the Company,
as applicable, with a copy to the Chief Legal Officer of the Company, as set
forth below, or if no such questionnaire has been delivered or if no address is
then in the records of the Och-Ziff Operating Group or the Company,

 

20



--------------------------------------------------------------------------------

c/o Och-Ziff Capital Management Group LLC

9 West 57th Street

New York, New York 10019

Attention: Chief Legal Officer

Fax: (212) 719-7402

Electronic Mail: Jeffrey.Blockinger@ozcap.com

If to the Company,

c/o Och-Ziff Capital Management Group LLC

9 West 57th Street, 13th Floor

New York, New York 10019

Attention: Chief Legal Officer

Fax: (212) 719-7402

Electronic Mail: Jeffrey.Blockinger@ozcap.com

The Company shall be responsible for notifying each Covered Person of the
receipt of a notice, request, claim, demand or other communication under this
Agreement relevant to such Covered Person as set forth above (and each Covered
Person shall notify the Company of any change in address for notices, requests,
claims, demands or other communications).

Section 3.6 Severability. If any provision of this Agreement is finally held to
be invalid, illegal or unenforceable, (a) the remaining terms and provisions
hereof shall be unimpaired and (b) the invalid or unenforceable term or
provision shall be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision.

Section 3.7 Specific Performance. Each party hereto acknowledges that the
remedies at law of the other parties for a breach or threatened breach of this
Agreement would be inadequate and, in recognition of this fact, any party to
this Agreement, without posting any bond, and in addition to all other remedies
that may be available, shall be entitled to obtain equitable relief in the form
of specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy that may be then available.

Section 3.8 Assignment; Successors. This Agreement shall be binding upon and
inure to the benefit of the respective legatees, legal representatives,
successors and assigns of the Covered Persons; provided, however, that a Covered
Person may not assign this Agreement or any of his rights or obligations
hereunder, and any purported assignment in breach hereof by a Covered Person
shall be void; and provided further, that no assignment of this Agreement by the
Company or to a successor of the Company (by operation of law or otherwise)
shall be valid unless such assignment is made to a person which succeeds to the
business of such person substantially as an entirety.

Section 3.9 No Third-Party Rights. Other than as expressly provided herein,
nothing in this Agreement shall be construed to give any person other than the
parties to this Agreement any legal or equitable right, remedy, or claim under
or with respect to this Agreement

 

21



--------------------------------------------------------------------------------

or any provision of this Agreement. This Agreement and all of its provisions and
conditions are for the sole and exclusive benefit of the parties to this
Agreement and their successors and assigns.

Section 3.10 Section Headings. The headings of sections in this Agreement are
provided for convenience only and will not affect its construction or
interpretation.

Section 3.11 Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute but one and the same instrument.

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed or caused to be duly
executed this Agreement as of the dates indicated.

 

OCH-ZIFF CAPITAL MANAGEMENT GROUP LLC By:  

/s/ Joel M. Frank

Name:   Joel M. Frank Title:   Chief Financial Officer COVERED PERSONS By:  

/s/ Daniel S. Och

Name:   Daniel S. Och By:  

/s/ David Windreich

Name:   David Windreich By:  

/s/ Michael L. Cohen

Name:   Michael L. Cohen By:  

/s/ Zoltan Varga

Name:   Zoltan Varga By:  

/s/ Harold A. Kelly

Name:   Harold A. Kelly By:  

/s/ Joel M. Frank

Name:   Joel M. Frank By:  

/s/ James-Keith Brown

Name:   James-Keith Brown THE FAMILY TRUST CREATED UNDER ARTICLE IV OF THE
DANIEL S. OCH 2011 GST TRUST I AGREEMENT By:  

/s/ Jane C. Och

Jane C. Och, as Trustee By:  

/s/ Daniel S. Och

Daniel S. Och, as Trustee

 

23



--------------------------------------------------------------------------------

THE FAMILY TRUST CREATED UNDER ARTICLE IV OF THE DANIEL S. OCH 2011 GST TRUST II
AGREEMENT By:  

/s/ Jane C. Och

Jane C. Och, as Trustee By:  

/s/ Daniel S. Och

Daniel S. Och, as Trustee THE FAMILY TRUST CREATED UNDER ARTICLE IV OF THE
DANIEL S. OCH 2011 GST TRUST III AGREEMENT By:  

/s/ Jane C. Och

Jane C. Och, as Trustee By:  

/s/ Daniel S. Och

Daniel S. Och, as Trustee THE FAMILY TRUST CREATED UNDER ARTICLE IV OF THE OCH
CHILDREN’S TRUST 2012 TRUST AGREEMENT By:  

/s/ Jane C. Och

Jane C. Och, as Trustee By:  

/s/ Daniel S. Och

Daniel S. Och, as Trustee THE SUSAN OCH KALVER TRUST FAMILY TRUST 2012 By:  

/s/ Jane C. Och

Jane C. Och, as Trustee By:  

/s/ Daniel S. Och

Daniel S. Och, as Investment Trustee

 

24



--------------------------------------------------------------------------------

THE JONATHAN OCH FAMILY TRUST 2012 By:  

/s/ Jane C. Och

Jane C. Och, as Trustee By:  

/s/ Daniel S. Och

Daniel S. Och, as Investment Trustee THE NANCY G. BERNSTEIN FAMILY TRUST 2012
By:  

/s/ Jane C. Och

Jane C. Och, as Trustee By:  

/s/ Daniel S. Och

Daniel S. Och, as Investment Trustee THE FAMILY TRUST CREATED UNDER ARTICLE III
OF THE JANE C. OCH 2011 DESCENDANTS’ TRUST AGREEMENT By:  

/s/ Jonathan Och

Jonathan Och, as Trustee By:  

/s/ Susan Och Kalver

Susan Och Kalver, as Trustee THE DANIEL S. OCH DESCENDANTS’ TRUST 1995 By:  

/s/ Jane C. Och

Jane C. Och, as Trustee By:  

/s/ Jonathan Och

Jonathan Och, as Trustee

 

25



--------------------------------------------------------------------------------

Appendix A

Covered Persons

Daniel S. Och

Jeffrey Blockinger

James-Keith Brown

Michael Cohen

Wayne Cohen

Joel Frank

Kaushik Ghosh

Harold Kelly

James Levin

Rick Lyon

Dan Manor

James O’Connor

Sean Rhatigan

Joshua Ross

Joseph Samuels

Boaz Sidikaro

Zoltan Varga

David Windreich

Each Related Trust (as defined in the Exchange Agreement) of the above Covered
Persons

 

A-1



--------------------------------------------------------------------------------

Appendix B

OCH-ZIFF CAPITAL MANAGEMENT GROUP LLC

Covered Person Questionnaire

The undersigned Covered Person understands that the Company has filed or intends
to file with the SEC a registration statement for the registration of the
Class A Shares (as such may be amended, the “Registration Statement”), in
accordance with Sections 2.2, 2.3 or 2.5 of the First Amended and Restated
Registration Rights Agreement, dated as of August 1, 2012 (the “Registration
Rights Agreement”), among the Company and the Covered Persons referred to
therein. A copy of the Agreement is available from the Company upon request at
the address set forth below. All capitalized terms used and not otherwise
defined herein shall have the meanings ascribed thereto in the Registration
Rights Agreement.

NOTICE

The undersigned Covered Person hereby gives notice to the Company of its
intention to register Registrable Securities beneficially owned by it and listed
below in Item 3 (unless otherwise specified under Item 3) pursuant to the
Registration Statement. The undersigned, by signing and returning this
Questionnaire, understands that it will be bound by the terms and conditions of
this Questionnaire and the Registration Rights Agreement.

Pursuant to the Registration Rights Agreement, the undersigned has agreed to
indemnify and hold harmless the Company and all other prospective sellers of
Registrable Securities, the Board, each officer of the Company who signed the
Registration Statement and each person, if any, who controls the Company and all
other prospective sellers of Registrable Securities within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any and all losses, claims, damages and liabilities arising in
connection with statements made or omissions concerning the undersigned in the
Registration Statement, prospectus, any free writing prospectus or any “issuer
information” in reliance upon the information provided in this Questionnaire.

 

B-1



--------------------------------------------------------------------------------

The undersigned Covered Person hereby provides the following information to the
Company and represents and warrants that such information is accurate and
complete:

QUESTIONNAIRE

 

1. Name. (a)      Full Legal Name of Covered Person:     

 

(b)      Full Legal Name of Covered Person (if not the same as (a) above)
through which Registrable Securities Listed in Item 3 below are held:     

 

(c)      Full Legal name of DTC Participant (if applicable and if not the same
as (b) above) through which Registrable Securities listed in Item 3 below are
held:     

 

(d)      Full Legal Name of natural control person (which means a natural person
who directly or indirectly alone or with others has power to vote or dispose of
the Registrable Securities listed in Item 3 below):     

 

2. Address for Notices to Covered Person:     

 

    

 

    

 

     Telephone:  

 

     Fax:  

 

     Email:  

 

     Contact Person:  

 

 

B-2



--------------------------------------------------------------------------------

3. Beneficial Ownership of Registrable Securities:    Number of Registrable
Securities beneficially owned:   

 

  

 

  

 

4. Broker-Dealer Status: (a)    Are you a broker-dealer?   

Yes  ¨            No  ¨

   Note: If yes, the SEC’s staff has indicated that you should be identified as
an underwriter in the Registration Statement. (b)    Are you an affiliate of a
broker-dealer?   

Yes  ¨             No  ¨

   If yes, please identify the broker-dealer with whom the Covered Person is
affiliated and the nature of the affiliation:   

 

  

 

  

 

(c)    If you are an affiliate of a broker-dealer, do you certify that you
bought the Registrable Securities in the ordinary course of business, and at the
time of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?   

Yes  ¨            No  ¨

 

B-3



--------------------------------------------------------------------------------

   Note: If no, the SEC’s staff has indicated that you should be identified as
an underwriter in the Registration Statement. (d)    If you are (1) a
broker-dealer or (2) an affiliate of a broker-dealer and answered “no” to
Question 4(c), do you consent to being named as an underwriter in the
Registration Statement?   

Yes  ¨            No  ¨

5. Beneficial Ownership of Other Securities of the Company Owned by the Covered
Person.    Except as set forth below in this Item 5, the undersigned Covered
Person is not the beneficial or registered owner of any securities of the
Company other than the Registrable Securities listed above in Item 3.    Type
and Amount of Other Securities beneficially owned by the Covered Person:   

 

  

 

  

 

6. Relationships with the Company:    Except as set forth below, neither the
undersigned Covered Person nor any of its affiliates, officers, directors or
principal equity holders (owners of 5% or more of the equity securities of the
undersigned) has held any position or office or has had any other material
relationship with the Company (or its predecessors or affiliates) during the
past three years.    State any exceptions here:

 

B-4



--------------------------------------------------------------------------------

7. Intended Method of Disposition of Registrable Securities (Only Applicable to
a Demand Registration Effected Pursuant to Section 2.2 of the First Amended and
Restated Registration Rights Agreement):    Intended Method or Methods of
Disposition of Registrable Securities beneficially owned:   

 

  

 

  

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and at any time while the Registration Statement remains in effect.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 7 and the inclusion of such
information in the Registration Statement and the related prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

 

Dated:  

 

   

Beneficial

Owner:

 

 

 

      By:  

 

            Name:  

 

            Title:  

 

 

 

B-5



--------------------------------------------------------------------------------

PLEASE SEND A COPY OF THE COMPLETED AND EXECUTED QUESTIONNAIRE BY FAX OR
ELECTRONIC MAIL, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

 

  Och-Ziff Capital Management Group LLC   9 West 57th Street   New York, NY
10019   Attention:   Chief Legal Officer   Facsimile:   (212) 719-7402  
Electronic Mail: Jeffrey.Blockinger@ozcap.com

 

B-6